Title: From George Washington to James Madison, 9 August 1789
From: Washington, George
To: Madison, James

 

My dear Sir,
[New York] Sunday 9th Augt 1789

Consequent of the enclosed resolution, I had a conference with the Commee therein named yesterday, when I expressed the Sentiments which you also have enclosed.
I was assured by the Committee, that the only object the Senate had in view was to be informed of the mode of communication which would be most agreeable to the President, and that a perfect acquiescence would be yielded thereto. But I could plainly perceive notwithstanding, that oral communications was the point they aimed at. Indeed one of the Gentlemen candidly declared that a great object with him, for wishing this, was, to effect a viva voce vote in that body (he added however that he was not without hopes of accomplishing this without). To this I replied, finding all three were opposed to the ballotting system, that nothing would sooner induce me to relinquish my mode of nominating by written messages, than to accomplish this end. Thus the matter stands for my further consideration.
What do you think I had best do? I am willing to pursue that line of conduct which shall appear to be most conducive to the public good, without regard to the indulgence of my own inclination which (I confess, and for other reasons in addition to those which are enumerated, although they are secondary) would not be gratified by personal nominations.
The period is now arrived when the Seat of the vacant judge in the Western district is to be filled. Would Colo. Carrington do you think, be pleased with this appointment? or are you acquainted with any professional character of fitness for the Office, South of New Jersey, that would accept it.
I have had some conversation with Mr Jay respecting his views to Office, which I will communicate to you at our first interview—and this, if perfectly convenient and agreeable to you, may be this afternoon as I shall be at home, and expect no Compy. I am Yrs affectly

G. Washington

